December 05, 2008


Mr. David R. Walker
Royston, Rayzor, Vickery & Williams, L.L.P.
Penzoil Place, Suite 500
711 Louisiana,
Houston, TX 77002

Honorable Tracy K. Christopher
295th District Court
201 Caroline, 14th Floor
Houston, TX 77002
Mr. John Milton Black
Heard, Robins, Cloud & Lubel L.L.P.
3800 Buffalo Speedway 5th Floor
Houston, TX 77098

RE:   Case Number:  07-0040
      Court of Appeals Number:  14-06-00625-CV
      Trial Court Number:  2003-30221

Style:      IN RE  GLOBALSANTAFE CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Mr. Ed Wells      |
|   |Mr. F. William    |
|   |Mahley            |
|   |Mr. Stephen G.    |
|   |Tipps             |